Citation Nr: 1113644	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 8, 1999, onward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2004 and again in January 2010, the Board remanded the above issue for further development.

The Veteran testified at a November 2000 hearing at the RO, a May 2004 Travel Board hearing, and an April 2009 VA Central Office (VACO) hearing. 


FINDING OF FACT

From January 8, 1999, onward the preponderance of the competent and credible evidence of record shows the Veteran's PTSD has been manifested by symptoms that cause total occupational impairment.


CONCLUSION OF LAW

From January 8, 1999, the Veteran has met the schedular criteria for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of entitlement to an increased rating for PTSD, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

The Veteran contends that his PTSD has increased in severity and therefore warrants the assignment of a higher evaluation, in excess of 70 percent.  It is also requested that the Veteran be afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

PTSD is rated under Diagnostic Code 9411.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA and private treatment records dated from January 1999 to June 2002 show the Veteran's complaints and treatment for problems with poor impulse control, anger, irritability, anxiety, panic attacks, concentration, memory, social isolation, sleep, night sweats, flashbacks, depression, and intrusive thoughts.  Objective findings included a blunt affect and marginal judgment and insight.  

At a January 1999 VA examination, the Veteran complained of problems with  anxiety, feeling lonely, nightmares with sweating, flashbacks, an exaggerated startle response, no feelings for others, and poor self control leading to physical fights.  The Veteran reported that, while he used to live with his mother, since she was admitted to a nursing home he has lived by himself in her home.  While he has a friend that on occasion comes to the house to help out, he has no outside social activities and only leaves the house to shop and dine out.  On examination, he was quiet, withdrawn, and his speech was slow and low.  His speech was coherent; thoughts were organized and goal directed; he did not have delusions or hallucinations; orientation, memory, and concentration were intact; and his appearance was neat and clean.  It was opined that the Veteran could manage his own financial affairs.  His GAF score was 55. 

The  Veteran was hospitalized for treatment of PTSD from November 1999 to January 2000 with a GAF score of 32.

At a February 2000 VA examination, the Veteran continued to complain of problems with nightmares with sweating, flashbacks, an exaggerated startle response, and social isolation.  He reported that he lived in the basement of his girlfriend's home.  He reported that he kept to himself and had no friends, and stayed at home except for attending a PTSD program once a week. On examination, the Veteran was pleasant, cooperative, and neat in appearance.  His speech was normal.  His thoughts were organized and goal directed with no delusions, hallucinations, or bizarre behavior.  Memory and concentration were adequate.  His GAF score was 55.  

In a November 2000 clinical summary prepared by John C. Austin, a clinical psychologist, it was reported that the Veteran complained of problems with nightmares, intrusive thoughts, panic attacks, anhedonia, insomnia, memory loss, depression, hyper-arousal, an exaggerated startle response, anger, and social and occupational impairment.  It was noted that the Veteran had retired in December 1989.  Objective findings included a flat affect, depressed mood, anxiety, severely impaired abstract reasoning and memory, circumstantial and tangential speech, and frequent thought derailment and blocking.  The examiner also reported that the Veteran had four to five panic attacks a week.  It was opined that the Veteran's PTSD was "severe" and occupationally he had significant impairment.  His GAF score was 30. 

At a January 2001 VA examination, the Veteran complained of problems with hearing voices, memory, anger, and an exaggerated startle response.  Socially, the Veteran reported that he continued to live in the basement of his girlfriend's home.  He also reported that, except for going to church occasionally, he did not go out.  On examination, his speech was low and slow.  He exhibited no unusual behavior.  His thoughts were organized and goal directed with no  hallucinations, or delusions.  While he complained of a poor memory, he could recall significant recent and remote events.  It was opined that the Veteran could manage his own financial affairs.  It also was opined that the Veteran had "moderate" PTSD and a GAF score of 55. 

The Veteran was hospitalized for treatment of PTSD from March 2001 to April 2001 with a GAF score of 32; and from August 2001 to November 2001.

The Veteran next underwent a VA examination in June 2002.  At that time, he complained of night sweats.  As to employment, the Veteran reported that he had not worked since 1989 because of back pain and problems with his boss.  He reported he was divorced, rented a room from a friend, and lived alone.  He said a friend cooked his meals, and did his laundry.  He reported not socializing with anyone else.  On examination, the Veteran, when not responding to questions, mumbled inaudibly.  It was opined that the Veteran did not express much distress due to PTSD symptoms and was dressed appropriately.  It was opined that the Veteran could manage his own financial affairs.  His GAF score was 50.

VA and private treatment records dated from June 2002 onward  show the Veteran's continued complaints and treatment for problems with anxiety, anger, depression, social isolation, flashbacks, intrusive thoughts, nightmares, sleep, night sweats, and avoidance.  Objective findings reflect consistent problems with a constricted and/or anxious affect.  As to employability, a July 2002 VA treatment record included the opinion that the Veteran's PTSD makes it impossible for him to work or get along with other.  

 The Veteran was hospitalized for treatment of PTSD from September 2002 to October 2002.  The hospitalization records reflect he married his long term girlfriend  

The Veteran was hospitalized for treatment of PTSD from October 2003 to November 2003. The October 2003 to November 2003 hospitalization records also noted a history of a fistfight in June 2003 and another occasion when the Veteran claimed he chased a man down with a gun with the intent to kill him.  During this time period, his GAF score ranged from 45 to 56. 

PTSD group therapy records show ongoing treatment from 2001 to 2005.

In a February 16, 2010, letter from the Vet Center, it was noted that they had provided PTSD treatment to the Veteran since 1995. It was reported that he had problems with anxiety, tension, insomnia, nightmares, intrusive thoughts, mistrust, suspiciousness, rage, and poor impulse control.  It was opined that the Veteran's occupational and social functioning was severely impaired; and, given the intensity, severity, and chronic nature of his PTSD symptoms, it was unlikely that the Veteran would be able to function appropriately in any employment setting. 

The Veteran underwent a VA examination in February  2010.  The VA examiner, after a review of the record on appeal and an examination of the Veteran, opined as follows:

It is at least as likely as not that the Veteran's significant amount of PTSD dysfunction has contributed significantly to his unemployability, and it is as least as likely as not that the sole reason that the Veteran is unemployable is due to his Posttraumatic stress disorder alone.

The Veteran's capacity for improvement and remission of his Posttraumatic stress disorder is very poor.  He has had chronic Posttraumatic stress disorder, requiring at least 10 hospitalizations over the last 15 years . . .

It is at least as likely as not that the Veteran is unemployable solely due to his Posttraumatic stress disorder.

Lastly, it was opined that the Veteran's GAF score due to his PTSD was 38.

In sum, the Veteran has had five PTSD hospitalizations since 1999. Treatment records consistently document that the Veteran has a constricted/anxious/blunt affect, slow and low speech, and marginal judgment and insight.  For example, a November 2000 clinical summary reported that he has problems with a flat affect, depressed mood, anxiety, severely impaired abstract reasoning and memory, circumstantial and tangential speech, frequent thought derailment and blocking, and panic attacks four to five panic times a week.  The June 2002 VA examiner noted the Veteran's inappropriate behavior of mumbling inaudibly during the examination. Various treatment records document the claimant having problems with anger that has caused physical altercations which suggests that he is in danger of hurting others.  Additionally, his GAF scores, have often been in the low 30's suggesting that his PTSD is manifested by "[b]ehavior [that] is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  See DSM IV.  The record also shows that the Veteran's PTSD being characterized as "severe" by the VetCenter.  Furthermore, one healthcare professional in 2002 and both the VetCenter and the VA examiner in February 2010 opined that his PTSD caused him to be unable to work.  It is acknowledged that there are records on file which suggest that his PTSD is moderate in severity, with GAF scores in the 50s.  Nevertheless, it is notable that his PTSD has required repeated hospitalization through the years and that he has  been unemployable since 1989.

Given the above, the Board finds that the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of  doubt in this matter, the Board finds that his adverse psychiatric symptomatology more closely approximates the criteria for a 100 percent rating then it does a 70 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran has met the criteria for a higher, 100 percent, scheduler rating for his PTSD.  In this regard, a review of the record on appeal does not show any material variance in the degree of the Veteran's adverse psychiatric symptomatology since January 8, 1999.  Therefore, the Board finds that the 100 percent rating is warranted from January 8, 1999, onward.  See Hart, supra.


ORDER

From January 8, 1999, a 100 percent schedular evaluation is granted for PTSD, subject to those provisions governing the payment of monetary benefits.



		  	
                     U.R. POWELL                                                  K. Parakkal
	               Veterans Law Judge                                           Veterans Law Judge
          Board of Veterans' Appeals                              Board of Veterans' Appeals


	                                 _________________________________
Mark W. Greenstreet
	Veterans Law Judge
	      Board of Veterans' Appeals

Department of Veterans Affairs


